        Case 1:19-cv-00353-JGW Document 10 Filed 06/01/20 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

GLEN E. FRINK,

                              Plaintiff,

v.                                                           CASE # 19-cv-0353

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
____________________________________________

APPEARANCES:                                                 OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                          JUSTIN DAVID JONES, ESQ.
 Counsel for Plaintiff                                       KENNETH R. HILLER, ESQ
600 North Bailey Ave
Suite 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                                  PETER WILLIAM JEWETT, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

J. Gregory Wehrman, U.S. Magistrate Judge,

                         MEMORANDUM-DECISION and ORDER

       The parties consented in accordance with a standing order to proceed before the

undersigned. The court has jurisdiction over this matter pursuant to 42 U.S.C. § 405(g). The matter

is presently before the court on the parties’ cross-motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. Upon review of the administrative record

and consideration of the parties’ filings, the Plaintiff’s motion for judgment on the administrative

record is DENIED, the Defendant’s motion for judgment on the administrative record is

GRANTED, and the decision of the Commissioner is AFFIRMED.
         Case 1:19-cv-00353-JGW Document 10 Filed 06/01/20 Page 2 of 12




I.      RELEVANT BACKGROUND

        A.      Factual Background

        Plaintiff was born on May 11, 1974 and has a high school education. (Tr. 252, 257).

Generally, plaintiff’s alleged disability consists of lumbar spine fusion, nerve damage, herniated

and bulging discs in the neck, and depression. (Tr. 256). His alleged onset date of disability is

February 11, 2014. (Tr. 252). His date last insured is September 30, 2019. (Tr. 19).

        B.      Procedural History

        On September 14, 2015, plaintiff applied for a period of Disability Insurance Benefits

(“SSD”) under Title II and Supplemental Security Income (“SSI”) under Title XVI of the Social

Security Act. (Tr. 213, 220). Plaintiff’s application was initially denied, after which he timely

requested a hearing before an Administrative Law Judge (“the ALJ”). On November 11, 2017,

plaintiff appeared before the ALJ, Mary Mattimore. (Tr. 61-107). On March 1, 2018, ALJ

Mattimore issued a written decision finding plaintiff not disabled under the Social Security Act.

(Tr. 14-28). On January 16, 2019, the Appeals Council (“AC”) denied plaintiff’s request for

review, rendering the ALJ’s decision the final decision of the Commissioner. (Tr. 1-3). Thereafter,

plaintiff timely sought judicial review in this Court.

        C.      The ALJ’s Decision

        Generally, in her decision, the ALJ made the following findings of fact and conclusions of

law:

     1. The claimant meets the insured status requirements of the Social Security Act through
        September 30, 2019.

     2. The claimant has not engaged in substantial gainful activity since February 11, 2014, the
        alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).



                                                         2
           Case 1:19-cv-00353-JGW Document 10 Filed 06/01/20 Page 3 of 12




      3. The claimant has the following severe impairments: lumbar spine fusion, herniated and
         bulging cervical discs neck, traumatic rupture of cervical disc, cervicalgia, post
         laminectomy syndrome, myofascial pain syndrome and arthorpathy. (20 CFR 44.1520(c)
         and 416.920(c)).

      4. The claimant does not have an impairment or combination of impairments that meets or
         medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
         P, Appendix 1 (20 CFR 404.1520(d), 404.1526, 416.920(d), 416.925 and 416.926).

      5. After careful consideration of the entire record, the undersigned finds the claimant has the
         residual functional capacity to perform sedentary work as defined in 20 CFR 404.1567(a)
         and 416.967(a) except the claimant can sit for six hours a workday but for only one hour
         at a time; he is able to stand and walk for a total of two hours in a day but only for thirty
         minutes at any one time; can occasionally reach overhead with his right dominant upper
         extremity and frequently reach in all other directions bilaterally; and, he requires the
         occasional use of a cane to ambulate.

      6. The claimant is unable to perform any past relevant work (20 CFR 404.1565 and 416.965).

      7. The claimant was born on May 11, 1974, and was 39 years old, which is defined as a
         younger individual age 18-44, on the alleged onset date (20 CFR 404.1563 and 416.963).

      8. The claimant has at least a high school education and is able to communicate in English
         (20 CFR 404.1534 and 416.964).

      9. Transferability of job skills is not material to the determination of disability because using
         the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
         disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
         CFR 404.1568 and 416.968).

      10. Considering the claimant's age, education, work experience, and residual functional
          capacity, there are jobs that exist in significant numbers in the national economy that the
          claimant can perform (20 CFR 404.1569, 404.1569(a), 416.969 and 416.969(a)).

      11. The claimant has not been under a disability, as defined in the Social Security Act, from
          February 11, 2014, through the date of the decision (20 CFR 404.1520(g) and 416.920(g)).

(Tr. 14-28).

II.      THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

         A.      Plaintiff’s Arguments

         Plaintiff makes three arguments, all pertaining to opinion evidence, in support of his motion

for judgment on the pleadings. First, plaintiff argues the ALJ erroneously relied on a vague medical

                                                       3
         Case 1:19-cv-00353-JGW Document 10 Filed 06/01/20 Page 4 of 12




examining opinion while improperly weighing numerous treating opinions. Second, the RFC was

not supported by a functional medical opinion and the ALJ relied on her own lay judgment. Third,

the ALJ did not reconcile the psychiatric consultative examination with her RFC. (Dkt. No. 6 at

1 [Plaintiff’s Mem. Of Law]).

        B.      Defendant’s Arguments

        In response, defendant generally argues the ALJ’s RFC was based on substantial evidence.

(Dkt. No. 7 [Def.’s Mem. of Law]). More specifically, defendant argues the ALJ properly weighed

the medical opinion evidence and the record was adequate for the ALJ to make a determination.

(Id. at 7, 9). Defendant argues that if there was any error, in the ALJ’s discussion of the consultative

examiner’s limitations for the non-severe impairment of depression, it was harmless error. (Dkt.

No. 7 at 10-11).

III.    RELEVANT LEGAL STANDARD

        A.      Standard of Review

        A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will only be

reversed if the correct legal standards were not applied, or it was not supported by substantial

evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the substantial

evidence standard to uphold a finding of no disability creates an unacceptable risk that a claimant

will be deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d

23, 27 (2d Cir. 1979).



                                                       4
         Case 1:19-cv-00353-JGW Document 10 Filed 06/01/20 Page 5 of 12




       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,” and has

been defined as “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial evidence,

a reviewing court considers the whole record, examining evidence from both sides, because an

analysis of the substantiality of the evidence must also include that which detracts from its weight.”

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan,

805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s

determination considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. See 20 C.F.R. § 416.920. The Supreme

Court has recognized the validity of this sequential evaluation process. See Bowen v. Yuckert, 482

U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity; (2)
       whether the claimant has a severe impairment or combination of impairments; (3)
       whether the impairment meets or equals the severity of the specified impairments
       in the Listing of Impairments; (4) based on a ‘residual functional capacity’

                                                      5
           Case 1:19-cv-00353-JGW Document 10 Filed 06/01/20 Page 6 of 12




       assessment, whether the claimant can perform any of his or her past relevant work
       despite the impairment; and (5) whether there are significant numbers of jobs in the
       national economy that the claimant can perform given the claimant's residual
       functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).


IV.    ANALYSIS

       A. Physical RFC

       The RFC is an assessment of “the most [plaintiff] can still do despite [his] limitations.” 20

C.F.R. § 404.1545(a)(1). The ALJ is responsible for assessing plaintiff’s RFC based on a review

of relevant medical and non-medical evidence, including any statement about what plaintiff can

still do, provided by any medical sources. Id. §§ 404.1527(d), 404.1545(a)(3), 404.1546(c). The

ALJ limited plaintiff to a reduced range of sedentary 1 work with the following additional

limitations:

        The claimant can sit for six hours a workday but for only one hour at a time; he is able to
       stand and walk for a total of two hours in a day but only for thirty minutes at any one time;
       can occasionally reach overhead with his right dominant upper extremity and frequently
       reach in all other directions bilaterally; and he requires the occasional use of a cane to
       ambulate. (Tr. 21-22).

       Plaintiff first argues the RFC is not based on substantial evidence because the ALJ

erroneously relied on the vague opinion of Dr. Fiorini. (Dkt. No. 6 at 18). Dr. Fiorini examined

the plaintiff in January 2017 for worker’s compensation purposes at which time he also reviewed

plaintiff’s past treatment records (Tr. 875-889). Plaintiff confirmed to Dr. Fiorini that since his

2007 work related accident he had undergone neck surgery with improvement and right shoulder

surgery with significant improvement. (Tr. 876). The ALJ noted plaintiff reported to Dr. Fiorini


       1
         Sedentary work requires lifting no more than 10 pounds at a time and occasionally lifting or carrying
       articles like docket files, ledgers, and small tools. Although a sedentary job is defined as one which
       involves sitting, a certain amount of walking and standing is often necessary in carrying out job duties. 20
       C.F.R.§404.1567.

                                                             6
         Case 1:19-cv-00353-JGW Document 10 Filed 06/01/20 Page 7 of 12




that he could lift 10 pounds from the ground, and 20 from table height. (Tr. 23, 876). Additionally,

plaintiff reported he could stand for 15-20 minutes at a time, sit for 60 minutes at a time, walk

about 15-20 minutes at a time, he could feed, bathe, and dress himself, and he did all chores for

himself, albeit with breaks. (Tr. 23, 876). The physical exam by Dr. Fiorini was largely

unremarkable with only somewhat reduced range of motion in the cervical spine and reduced range

of motion in the right shoulder with diminished sensation to light touch and pinprick over the entire

right upper extremity. (Tr. 878). Dr. Fiorini also summarized past objective diagnostic reports that

were essentially normal. (Id.). Dr. Fiorini diagnosed chronic neck pain status-post surgery, right

shoulder pain status-post surgery (resolved), and possible right sub-occipital neuralgia. (Tr. 879).

Dr. Fiorini noted that plaintiff’s prognosis for improvement was fair and recommended that

plaintiff “remain as physically active as possible.” (Tr. 879). Lastly, Dr. Fiorini assessed a

permanent partial, moderate to marked degree of disability for the purposes of worker’s

compensation disability. (Tr. 880).

       In her decision, the ALJ identified Dr. Fiorini’s treating relationship as well as the purpose

of the examination. ALJ Mattimore accorded great weight “to the findings of the examination”

while correctly asserting that worker’s compensation medical evaluations are relevant in that they

contain assessments that are useful for determining the claimant’s functional ability even though

their administrative conclusions may be different. She concluded that a determination of disability

by another agency is not binding, citing regulations and social security rulings (SSRs). (Tr. 25).

Therefore, plaintiff’s focus on worker’s compensation classification of “permanent, partial,

moderate to marked” is misplaced. In this instance, the ALJ appropriately and clearly did not rely

on that portion of Dr. Fiorini’s report but rather the examination findings and statements by the

plaintiff at that time. See 20 C.F.R. § 404.1527(d)(1), 416.927(d)(1); Pintagro v. Colvin, 1:15-CV-



                                                     7
         Case 1:19-cv-00353-JGW Document 10 Filed 06/01/20 Page 8 of 12




00478(MAT), 2017 WL 6616377, at *2 (W.D.N.Y. Dec. 27, 2017) (“An opinion that a claimant

is totally or partially ‘disabled’ or is under a ‘disability’, even from an acceptable medical source

such as a treating physician, is not entitled to any particular weight”); see also 20 C.F.R. §§

404.1504, 416.904 (a decision by another governmental entity that a claimant is blind is “based on

its rules” and not binding on the ALJ).

       Closely related are plaintiff’s arguments that the ALJ erred in assessing the opinions of Dr.

Simmons, physician’s assistant (PA) Geist, and nurse practitioner (NP) Dybalski. (Dkt. No. 6 at

23). Each provider opined plaintiff was “totally disabled”. (Tr. 25). Similarly, Dr. Hitt opined in

May 2017 that plaintiff was 100 percent disabled. (Tr. 862). In an unusual argument, plaintiff

asserts the ALJ rejected all of these opinions stating they were generated for worker’s

compensation purposes and addressed the issue of disability which was reserved for the

Commissioner. According to plaintiff, Dr. Fiorini’s opinion should have been treated similarly.

(Tr. 25; Dkt. No. 6 at 23). However, this approach is not a “double standard” as alleged by plaintiff

but rather the same rationale explained by the ALJ when addressing Dr. Fiorini. These four

opinions did not include any additional exam findings, statements by the claimant, or review of

medical evidence as part of their conclusory statement of disability. 20 C.F.R. § 404.1527(d)(1);

See Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (“Moreover, some kinds of findings—

including the ultimate finding of whether a claimant is disabled and cannot work - are reserved to

the Commissioner. That means that the Social Security Administration considers the data that

physicians provide but draws its own conclusions as to whether those data indicate disability. A

treating physician’ s statement that the claimant is disabled cannot itself be determinative.” ).

       Further, the ALJ’s analysis of the opinions from Dr. Simmons, PA Geist, NP Dybalski, and

Dr. Hitt did not end there. (Tr. 25). The ALJ also noted that the opinions were inconsistent with



                                                      8
         Case 1:19-cv-00353-JGW Document 10 Filed 06/01/20 Page 9 of 12




other evidence, including the medical examinations and plaintiff’s own statements about his

physical abilities to Dr. Fiorini. (Tr. 25). The ALJ supported this by citing records of plaintiff’s

normal gait, intact sensation, normal reflexes, and statements he could lift up to 20 pounds. (Tr.

25, 773-774). The cited record also includes findings that plaintiff was caring for his two-year-old

son four days a week under a custody agreement. (Tr. 25, 776-777). The inconsistency between

these opinions and the plaintiff’s statements about his abilities was also an adequate reason for the

ALJ not to afford greater weight to these conclusory statements regardless of the treating

relationship. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); see also Greek v. Colvin, 802 F.3d 370,

375 (2d Cir. 2015).

        B. Duty to Develop

        Plaintiff argues there was no functional assessment in the record and “the ALJ essentially

relied on no opinion at all”. (Dkt. No. 6 at 25). Plaintiff asserts the record is devoid of any opinions

regarding functional or work capacity limitations and the ALJ was obliged to further develop the

record. (Id.). However, plaintiff acknowledges Dr. Fiorini’s opinion, incorrectly stating the ALJ

gave it controlling weight, but maintains it is vague. (Dkt. No. 6 at 24).

        Contrary to plaintiff’s assertion, an ALJ’s RFC determination does not require a medical

opinion. The Second Circuit has held that where “the record contains sufficient evidence from

which an ALJ can assess the [plaintiff’s] residual functional capacity, a medical source statement

or formal medical opinion is not necessarily required.” Monroe v. Comm'r of Soc. Sec., 676 F.

App'x 5, 8 (2d Cir. 2017) (internal quotations and citation omitted). The ALJ’s decision discussed

objective medical evidence, medical opinions, medical history, clinical findings, prescribed

treatment and recited the claimant’s own descriptions of his capabilities. (Tr. 22-26). 20 C.F.R. §

416.945(a)(1); see also 20 C.F.R. § 416.913(a)(1)-(5).



                                                       9
        Case 1:19-cv-00353-JGW Document 10 Filed 06/01/20 Page 10 of 12




       ALJ Mattimore thoroughly discussed how the evidence regarding the physical impairments

would limit plaintiff to sedentary work with additional limitations, but that same evidence did not

support the severity alleged. (Tr. 26). See 20 C.F.R. § 416.929(c)(3)(iv)-(vi) (in “[e]valuating the

intensity and persistence of [a claimant’s] symptoms…and determining the extent to which [those]

symptoms limit [the claimant’s] capacity for work,” ALJs are to consider, among other things,

medication, medical treatment other than medication, and other measures taken to relieve the

claimant’s symptoms); see also, e.g., Gray v. Berryhill, No. 1:16CV00718 (HBF), 2018 WL

5792314, at *7 (W.D.N.Y. Nov. 5, 2018) (“After summarizing plaintiff’s testimony, the ALJ

reviewed the objective evidence of record, finding that the record did not support the plaintiff’s

claims that his chronic pain and other medical impairments produced the functional limitations he

claimed.”).

       Further, the ALJ did not breach her duty to develop the record by not obtaining additional

medical opinions upon which to base her RFC after giving little weight to the opinions from

treating sources. See, e.g., Wynn, 342 F. Supp. 3d at 349 (ALJ did not “create and widen[ ] an

evidentiary gap” by “assign[ing] ‘little weight’ to the medical opinions of record…Although the

ALJ did not adopt the opinions of [the consultative physicians] in their entirety, she adequately

explained her reasons for not doing so… Accordingly, the Court finds that the ALJ did not

substitute her own judgment for a competent medical opinion, and she was not required to further

develop the record.”). The ALJ cited a number of medical records and opinions from the nearly

600 pages of medical records. If there are no “obvious gaps” in the administrative record, the ALJ

“is under no obligation to seek additional information in advance of rejecting a benefits

claim.” Rosa v. Callahan, 168 F.3d 72, 79 n. 5 (2d Cir. 1999); Petrie v. Astrue, 412 F. App'x 401,

406 (2d Cir. 2011) (ALJ under no obligation to seek additional information from treating source



                                                    10
        Case 1:19-cv-00353-JGW Document 10 Filed 06/01/20 Page 11 of 12




where there were no gaps or deficiencies in the voluminous record). Furthermore, at the hearing,

plaintiff stated there were only outstanding records from Dr. Simmons and he did not request any

additional records to be obtained. Although the ALJ has a duty to develop the record, ultimately it

is the plaintiff’s burden to “prove to [the Social Security Administration] that [he is] blind or

disabled.” 20 C.F.R. §§ 404.1512(a), 416.912(a).

       C. Non-severe Mental Limitation

       Plaintiff argues the ALJ failed to reconcile her RFC with the psychiatric consultative

examination by Dr. Ippolito, specifically as related to stress. (Dkt. No. 6 at 28). The Court first

looks to the hearing transcript where plaintiff’s counsel did not list any mental impairments when

asked to identify the medically determinable severe impairments. (Tr. 64). When ALJ Mattimore

inquired about “any impairments you agree are non-severe” the attorney stated depression. (Tr.

64). As cited by the ALJ in her decision, at the hearing, plaintiff also denied having any severe

depression related symptoms. (Tr. 20). Therefore, plaintiff’s argument that the ALJ did not include

any mental limitations is disingenuous. (Dkt. No. 6 at 29).

       Dr. Ippolito opined plaintiff could follow and understand simple directions and

instructions, perform simple tasks independently, maintain attention and concentration, maintain

a regular schedule, learn new tasks, perform complex tasks independently, make appropriate

decisions, and relate adequately with others with no evidence of restriction but will have moderate

limitations appropriately dealing with stress. (Tr. 759). Dr. Ippolito concluded that while plaintiff

had some evidence of psychiatric problems, they “did not appear to be significant enough to

interfere with the claimant’s ability to function on a daily basis.” (Tr. 759). ALJ Mattimore gave

great weight to the opinion stating it was consistent with the lack of any treatment. The ALJ

identified and gave great weight the additional opinions from State Agency medical examiner A.



                                                     11
        Case 1:19-cv-00353-JGW Document 10 Filed 06/01/20 Page 12 of 12




Dipeolu, Ph.D., that plaintiff’s mental impairment was not severe. (Tr. 20, 113-114, 123-124). The

ALJ also proceeded to extensively analyze plaintiff’s depression under the requisite “paragraph B

criteria” for severe or non-severe mental impairments. (Tr. 20). Other portions of the ALJ’s

decision, along with plaintiff’s own testimony, demonstrate that substantial evidence supports this

part of the ALJ’s determination. Salmini v. Comm’r Soc. Sec., 371 Fed.Appx. 109 (2d Cir March

25, 2010)(citing Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir.1983) (per curiam) (noting that

when “the evidence of record permits us to glean the rationale of an ALJ's decision, we do not

require that he have mentioned every item of testimony presented to him or have explained why

he considered particular evidence unpersuasive or insufficient to lead him to a conclusion of

disability”)).



        ACCORDINGLY, it is

        ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 6) is

            DENIED; and it is further

        ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 7) is

            GRANTED.


Dated: May 29, 2020                                  J. Gregory Wehrman
Rochester, New York                                  HON. J. Gregory Wehrman
                                                     United States Magistrate Judge




                                                    12
